DETAILED ACTION
This is in response to the Patent Application filed 3/8/2022 wherein claims 1-11 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species I (Figures 2-5) in the reply filed on 9/23/2022 is acknowledged.
Claims 6-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.
Claims 1-5, 8, and 10-11 are examined.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
COMBUSTOR FOR GAS TURBINE ENGINE INCLUDING A PLURALITY OF PROJECTIONS EXTENDING TOWARD A COMPRESSED AIR CHAMBER



Claim Objections
Claims 1, 2, 8, 10, and 11 are objected to because of the following informalities: 
“the cooling hole” (Claim 1, line 12) is believed to be in error for - - the plurality of cooling holes - -;
“the cooling holes” (Claim 1, line 14; Claim 10, line 1; and Claim 11, line 1) is believed to be in error for - - the plurality of cooling holes - -;
“the air flow of the compressed air” (Claim 2, line 3) is believed to be in error for - - the flow direction of the compressed air - -;
“the projection adjacent on the downstream side” (Claim 8, lines 2-3) is believed to be in error for - - a projection adjacent on a downstream side - -; and
“the projections” (Claim 11, line 2) is believed to be in error for - - the plurality of projections - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an outer surface of the liner" in lines 3-4. It is unclear is the “outer surface of the liner” is referring to the same surface as the “liner outer surface” recited in lines 3-4 of Claim 1 or if it is referring to a different surface.
Claims 3-5 are rejected for the same reasons above based on their dependency to claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al. (US 2015/0121885).
Regarding Independent Claim 1, Yokota teaches (Figures 1-9) a combustor (at 8) configured to be placed in a compressed air chamber (within 10) of a gas turbine engine (see Figure 1) and formed around an axial line (annotated below) to define a combustion chamber (5; see Figure 1) for generating combusted gas therein (4), the combustor (at 8) including a liner (8) having a liner outer surface (the surface of 8 facing 10; see Figures 1-7) facing the compressed air chamber (within 10) and a liner inner surface (the surface of 8 facing 5; see Figures 1-7) facing the combustion chamber (5; see Figure 1),
wherein the liner (8) is provided with a projection region (at 20; see Figure 2) provided with a plurality of projections (25, 26) each projecting toward (see Figures 2-7) the compressed air chamber (within 10) from the liner outer surface (the outer surface of 8 facing 10; see Figures 1-7) and having a vertical wall portion (25) extending substantially orthogonally (see Figures 2-7) to a flow direction (see flow arrows 2 in Figures 2-7) of compressed air (2) flowing in the compressed air chamber (within 10), and a plurality of cooling holes (21, 22) passed through the liner (8) from the liner outer surface (the surface of 8 facing 10; see Figures 1-7) to the liner inner surface (the surface of 8 facing 5; see Figures 1-7) such that an end (the inlet of 21, 22; see Figures 4-7) of each cooling hole (21, 22) on a side of the compressed air chamber (within 10) is more downstream (see Figures 4-7) than an end (the outlet of 21, 22; see Figures 4-7) of the cooling hole (21, 22) on a side of the combustion chamber (5) with respect to the flow direction (see flow arrows in Figures 4-7) of the compressed air (2) in the compressed air chamber (within 10), at least a part of the cooling holes (21, 22) being formed in the projection region (at 20; see Figures 4-7).

    PNG
    media_image1.png
    418
    860
    media_image1.png
    Greyscale

Regarding Claim 8, Yokota teaches the invention as claimed and as discussed above. Yokota further teaches (Figures 1-9) wherein each cooling hole (22; see Figure 5) is formed so that an extension line thereof (annotated below) does not interfere with the projection (25, 26; see Figures 2 and 5) adjacent on the downstream side of the flow direction (see flow arrows in Figures 2 and 5) of the compressed air (2).

    PNG
    media_image2.png
    338
    658
    media_image2.png
    Greyscale


Regarding Claim 10, Yokota teaches the invention as claimed and as discussed above. Yokota further teaches (Figures 1-9) wherein the cooling holes (21, 22) are arranged so as to align in a circumferential direction (Paragraph 0042, 0048, 0055) of the liner (8).
Regarding Claim 11, Yokota teaches the invention as claimed and as discussed above. Yokota further teaches (Figures 1-9) wherein the cooling holes (22) are arranged so as to correspond to (see the angles of the flow 22 and surface 26; see Figures 3-7) the projections (at 25, 26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2015/0121885) in view of Myers et al. (US 5,329,773).
Regarding Claim 2, Yokota teaches the invention as claimed and as discussed above. Yokota does not teach wherein each projection is provided with a parallel wall portion extending from the vertical wall portion in a downstream direction with respect to the air flow of the compressed air in parallel with an outer surface of the liner, and an inclined wall portion extending from a downstream end of the parallel wall portion to the outer surface of the liner in an inclined direction with respect to the flow direction of the compressed air.
Myers teaches (Figures 1-3) a combustor section (10) having a liner (20) having projections (at 26; see Figures 1-3), each projection being provided with a parallel wall portion (at 22) extending from a vertical wall portion (at 25) in a downstream direction with respect to the air flow of the compressed air (14; see Figures 1 and 2B) in parallel with an outer surface of the liner (20; see Figures 1 and 2B), and an inclined wall portion (at 27) extending from a downstream end (see Figures 1 and 2B) of the parallel wall portion (22) to the outer surface of the liner (see Figure 2B) in an inclined direction (see Figures 1 and 2B) with respect to the flow direction (see Figures 1 and 2B) of the compressed air (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokota to have the projection be provided with a parallel wall portion extending from the vertical wall portion in a downstream direction with respect to the air flow of the compressed air in parallel with an outer surface of the liner, and an inclined wall portion extending from a downstream end of the parallel wall portion to the outer surface of the liner in an inclined direction with respect to the flow direction of the compressed air, as taught by Myers, in order to add structural strength and to increase the effective heat transfer area of the cold side and of cooling passages drilled at an angle therethrough (Column 3, lines 1-3 of Myers).
It is further noted that a simple substitution of one known element (in this case, the projection as taught by Yokota) for another (in this case, the projection as taught by Myers) to obtain predictable results (in this case, to provide a cooling film on the interior surface of the combustor liner) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 3, Yokota in view of Myers teaches the invention as claimed and as discussed above. Yokota further teaches (Figures 1-9) wherein each projection (20) is formed as a ridge (see Figures 3-7) extending in a direction substantially orthogonal (at 25; see Figures 3-7) to the flow direction (see flow arrows in Figures 3-7) of the compressed air (2).
It is noted that Myers also teaches (Figures 1-3) that each projection (26) is formed as a ridge (see Figures 1-3) extending in a direction substantially orthogonal (see Figure 1) to the flow direction of the compressed air (14).
Regarding Claim 4, Yokota in view of Myers teaches the invention as claimed and as discussed above. Yokota in view of Myers does not teach, as discussed so far, wherein the end of each cooling hole on the side of the compressed air chamber opens at the parallel wall portion or at the inclined wall portion.
Myers teaches (Figures 1-3) wherein an end of each cooling hole (28) on the side of the compressed air chamber (18) opens at the parallel wall portion (see Figure 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokota in view of Myers to have the end of each cooling hole on the side of the compressed air chamber opens at the parallel wall portion or at the inclined wall portion, as taught by Myers, for the same reasons discussed above in claim 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2015/0121885) in view of Myers et al. (US 5,329,773) as applied to claim 4 above, and further in view of Kaleeswaran et al. (US 2013/0074507).
Regarding Claim 5, Yokota in view of Myers teaches the invention as claimed and as discussed above. Yokota teaches (Figures 2-7) projections (20) having an upstream inclined wall (26) and a downstream vertical wall (25) with respect to a flow of compressed air (2) through a compressed air chamber (within 10). Yokota in view of Myers does not teach cooling holes extending in a direction substantially perpendicular to a surface of the inclined wall portion.
Kaleeswaran teaches (Figures 1-7) projections (725) having an upstream inclined wall (729) and a downstream wall (at 727) with respect to a flow of pressed air (see flow arrows in Figure 7) through a compressed air chamber (115), wherein cooling holes (722) extend in a direction substantially perpendicular (see Figure 7) to a surface of the inclined wall portion (729).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokota in view of Myers to have cooling holes extending in a direction substantially perpendicular to a surface of the inclined wall portion, as taught by Kaleeswaran, in order to allow a greater amount of compressed air to flow through the cooling holes compared to a cooling hole located on the downstream wall portion because the cooling holes are better oriented with respect to the original flow direction within the annular space (Paragraph 0028 of Kaleeswaran).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional prior art references teaching combustor liners having projection regions.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741